DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-4, 6, 8, 12-19 and 21 in the reply filed on 03/02/2021 is acknowledged.  The traversal is on the ground(s) that the applicant’s arguments are merely boiler plate language that does not point out with any particularity supposed deficiencies.  
For example, on page 4 the applicant states unity of invention does exist between Groups I and II because there is a technical relationship that involves the same technical feature.  Yet their arguments fail to describe what this supposed technical feature actually is.    In short, the applicant’s arguments do not point to any specific deficiency in the restriction requirement.  For at least these reasons, the arguments are not found not found persuasive because.
The requirement is still deemed proper and is therefore made FINAL.
The applicant puts forth that claims 1-4, 6, 8, 12-19 and 21 correspond to the elected species. However, claim 8 depends from claim 7 which the applicant puts forth does not correspond to the elected species.  As such, claim 8 is withdrawn from 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 12-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1: the claim recites, “a filler enclosing part in which a filler is enclosed between the plurality of film layers, and bulges in the thickness direction of the cover-forming sheet member than the film region.” This portion of the claim is indefinite for two reasons.  
First, the structural meaning of “than the film region” is not clear.  A comparison is implied by using the word “than”, but the claim is not clear as to what two items are actually being compared.  Correction and or clarification is required.

	
Regarding claims 1, 17, 18: these claims recite a cover-forming sheet member “given by lamination of a plurality of film layers.”  It is not entirely clear what “given by” means in this context.  Is “given by” intended to indicate a product by process or does it just mean “comprising?” For the purposes of applying art, the examiner shall assume that “given by” means “comprising.”  
Regarding claims 4, 6: this claim recites the following: “the cover trunk has a pair of cover peripheral parts, each extending from the side the opening of the inner container is arranged towards the opposite side, and are arranged side by side, and in at least one of the pair of cover peripheral parts, the cover and the inner container are partially attached to each other.”
This section of the claim is unclear for several reasons.  First, there are verb number agreement issues. The claims switches between using “is” and “are” seemingly at random.  Correction is required.
The claim recites “each” but it is not clear what “each” is referencing.  The examiner assumes that “each” refers to an individual cover peripheral part, but this is not clear, especially given the verb number agreement issues in the claim.
The claim recites, “in at least one of the pair of the cover peripheral parts,” which implies that there are multiple pairs.  The examiner assumes that the applicant means “in at least one of the cover peripheral parts of the pair of the cover peripheral parts.”  
 “The side the opening of the inner container is arranged towards the opposite side” does not make sense as currently written, and should be corrected.  

Regarding claim 12: “the end of the cover trunk” lacks proper antecedent basis.  
“the end” lacks proper antecedent basis, the examiner assumes the applicant is referring to “the end of the cover trunk.”
“the opposite side” lacks proper antecedent basis.
“the end part” lacks proper antecedent basis.

Regarding claim 14: “given in pairs” is indefinite because it is not clear what the applicant intends the structural meaning of “given” to be.  For the purposes of applying art, the examiner shall interpret “given” to mean “comprising.”
“the opening therebetween”  lacks proper antecedent basis.
Regarding claim 16: the claim recites, “a packed article in container, comprising: the container described in claim 1; and an article, accommodated in the inner container.” It is not clear how many article(s) or container(s) are ctually required by the claim.  Claim 1 recites an article and a container. It is unclear if “a packed article” in the preamble is the same article recited in claim 1, or “an article” recited in the last line of claim 16.
Similarly, it is not clear if “container” in the preamble is the container of claim 1.

Regarding claim 17: “A sheet for container” should be amended to include an appropriate article proceeding “container.”
Regarding claim 17 and 18: these claims recite, “a non-attached region in which the plurality of film layers are left partially unattached to each other.”  The term “non-attached” suggests that there is no attachment, so it is unclear what the applicant means by a “non-attached” region wherein the layers are left “partially unattached.”  In other words, “non-attached” suggests that the region should be fully unattached, not partially unattached, as recited in the claims.  Clarification is required.
Regarding claims 4, 17, 18: Similar to the above discussion it is not clear what physically required by the phrase “partially attached.”  Does the phrase “partially attached” exclude elements that are fully attached or fully unattached?  The applicant is required to provide clarification and/or correction.   
Regarding claim 21: “the outer air” lacks proper antecedent basis. “The outer surface” and “the inner surface” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 16-18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishihara (US 2016/0176583).

    PNG
    media_image1.png
    442
    390
    media_image1.png
    Greyscale

Regarding claims 1, 17: the above §112 discussions are incorporated herein.  Ishihara discloses a container, and a sheet for making as much, comprising: an inner container (150-3, fig 1G) that accommodates an article (i.e. fluent product, ¶¶0208, 0209, 0259), with an opening (160-3) through which the article can be discharged; and 
Regarding claim 2: Ishihara, as applied to claim 1 above, discloses wherein the cover and the inner container are partially attached to each other (see fig 1G and ¶0324).
Regarding claim 3: Ishihara, as applied to claim 1 above, discloses that the cover and the inner container are attached to each other at around the opening of the inner container (fig 1G shows that frame is connected to and encircles the opening 160-3 of the inner container).
Regarding claim 16: the above §112 discussion is incorporated herein.  Ishihara, as applied to claim 1 above, discloses an article (i.e. fluent product, ¶¶0208, 0209, 0259) accommodated in the inner container.

Regarding claim 18: the above §112 discussions are incorporated herein.  Ishihara discloses a container forming sheet (i.e. sheet for forming container 100-3, fig 

  Regarding claim 21: the above §112 discussion is incorporated herein.  Ishihara, as applied to claim 1 above, discloses an outer air introducing part (i.e. the open part of frame 140-3, through which the inner container 150-3 is visible, fig 1G) through which the outer air is capable of being introduced between the outer surface of the inner container and the inner surface of the cover.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/645,812 in view of Ishihara. ‘812 anticipates claims 1, 16 and 17 of the present application except for the explicit recitation of a stored article and/or an opening for .  
This is a provisional nonstatutory double patenting rejection.
Claims 1, 16 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,850,892 in view of Ishihara. ‘892 anticipates claims 1, 16 and 17 of the present application except for the explicit recitation of a stored article and/or an opening for discharging an article.  Ishihara, however, discloses a very similar container (see the above discussions of Ishihara which are incorporated herein) that includes a stored article and opening for discharging said article.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the invention of ‘892 to include said items, as taught by Ishihara, so that the recited container could function as a product storage container that would be capable of dispensing the stored product.  
Allowable Subject Matter
Claims 6, 12-15, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner has not made an art rejection of claim 4, but is declining to indicate it as allowable.  For the reasons discussed above under the §112 heading, the examiner too uncertain as to the intended scope of claim 4 to indicate it as allowable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/           Primary Examiner, Art Unit 3733